Citation Nr: 0107102	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  99-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	J. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.


REMAND

The veteran in this case seeks service connection for a 
chronic back disorder.  In that regard, during the pendency 
of the veteran's appeal, there has been a significant change 
in the law.  More specifically, on November 9, 2000, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans' Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans' Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096,___(2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans' Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475 §§ 3-4, 
114 Stat. 2096,___(2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans' Claims Assistance Act of 2000, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED for the following:  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000), 01-02 (Jan. 
9, 2001), and 01-13 (February 5, 2001), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




